          Case 1:15-cv-01562-BAH Document 122 Filed 12/17/18 Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

Civil Case No. 15-cv-01562-BAH

HISPANIC AFFAIRS PROJECT, ET AL.,
     Plaintiffs,

v.

ALEXANDER ACOSTA, ET AL.,
    Defendants.


     JOINT REPORT GOVERNING FURTHER PROCEEDINGS IN THIS MATTER


          Pursuant to this Court’s November 15, 2018 minute order directing that the Parties file a

joint report proposing a schedule to govern further proceedings in this matter, the Parties inform

the Court that they have reached agreement on certain aspects of this schedule but have been

unable to resolve disputes as to others.

          A.     Remaining Claims

          Plaintiffs’ remaining claims concern alleged practices adopted by the Departments of

Labor and Homeland Security governing employers of range sheep or goat herders who work on

temporary agricultural visas, which are normally called H-2A visas. DOL approves what it

refers to as applications for temporary employment certification filed by employers of H-2A

herders. DHS then approves the H-2A petition for a nonimmigrant worker filed on behalf of the

herder.

          Plaintiffs allege that approving H-2A temporary employment certifications and visa

petitions for herders violates 8 U.S.C. § 1101(a)(15)(H)(ii)(a), which requires that an H-2A

nonimmigrant worker only perform “temporary or seasonal” work. Plaintiffs also allege that the

approvals violate DOL and DHS regulations interpreting “temporary or seasonal” work.



                                                                                            6682164.1
        Case 1:15-cv-01562-BAH Document 122 Filed 12/17/18 Page 2 of 11



       B.      Items of Agreement

               1.      Resolution of the Merits

       The Parties agree that this Court should resolve the merits of Plaintiffs’ remaining claims

through staggered motions for summary judgment. The Parties propose a schedule that is tied to

this Court’s resolution of the question about discovery (discussed below), with Plaintiffs filing a

motion for summary judgment, Defendants filing an opposition/cross motion for summary

judgment, Plaintiffs filing a reply/opposition, and Defendants filing a reply.

               2.      Factual Stipulation

       The Parties have agreed that the following stipulation, submitted by the Federal

Defendants, at the least narrows the need for discovery in this case:


                      The Department of Labor (DOL) admits that, consistent
               with 20 C.F.R. § 655.215(b)(2), it certifies applications for
               temporary employment certification (TLC) of range sheep or goat
               herding positions (hereinafter “herders”) with periods of need of
               up to 364 calendar days.

                       The Department of Homeland Security (DHS) admits that,
               to date, it has regularly approved H-2A nonimmigrant visa
               petitions filed by petitioners for temporary herders seeking H-2A
               nonimmigrant status for a period of up to 364 days, if those
               petitions were accompanied by a TLC approved for such period
               and DHS determined that the H-2A petition filed on the herder’s
               behalf was otherwise approvable for such period under applicable
               law.

                      DHS admits that, at the end of a 364-day period, it has, to
               date, regularly approved subsequent Form I-129 H-2A
               nonimmigrant extension petitions filed by the same petitioner for
               the same employee in up-to-364-day increments, up to a total
               period of three years per individual beneficiary, provided that DOL
               has issued a new TLC to the petitioner for a subsequent 364-day
               period of need, and further provided that DHS has determined that
               the H-2A petition filed on the herder’s behalf was otherwise
               approvable under applicable law. DHS further admits that
               frequently petitioners file new H-2A nonimmigrant visa petitions
               for the same individual herders after this three-year period, and
                                                 2
                                                                                            6682164.1
        Case 1:15-cv-01562-BAH Document 122 Filed 12/17/18 Page 3 of 11



                that DHS has to date regularly approved such petitions for a new
                364-day period of stay in H-2A nonimmigrant status for these
                individual herders, provided that the individual herder who has
                reached the maximum uninterrupted three-year period of H-2A
                stay has remained outside of the United States for at least three
                months and DHS has determined that the H-2A petition filed on
                the individual herder’s behalf was otherwise approvable under
                applicable law.

                        DHS admits that employers of H-2A herders frequently
                submit requests for extensions of stay on behalf of H-2A herders in
                364-day increments and that, to date, the extensions have been
                regularly approved, if those petitions are accompanied by a TLC
                approved for such period, DHS has determined that the H-2A
                petition filed on the individual herder’s behalf is otherwise
                approvable for such period under applicable law, and DHS has
                determined that an extension of stay is otherwise merited as a
                matter of discretion.

        C. Items of Disagreement

        The Parties disagree about whether this Court should exercise its discretion to permit

further discovery in light of the factual stipulation.

        Defendants’ Position:

        The Federal Defendants believe that the factual stipulation coupled with the already-filed

Certified Administrative Record, ECF No. 50, addresses the Circuit Court’s concerns and

obviates the need for any discovery in this case. Critically, Plaintiffs have alleged that DOL and

DHS have an unlawful “policy” or practice of approving H-2A temporary employment

certifications and petitions in violation of the INA and applicable regulations. The question

whether regularly approving H-2A temporary employment certifications and petitions constitutes

a violation of the INA and applicable regulations is a legal determination, not a factual question,

and is therefore not amenable to discovery. Other than citing already-filed declarations stating

that many herders have received multiple 364-day visas back-to-back—a fact to which the

Federal Defendants have now stipulated—Plaintiffs have offered no proof or allegation—let

                                                   3
                                                                                            6682164.1
        Case 1:15-cv-01562-BAH Document 122 Filed 12/17/18 Page 4 of 11



alone a “strong showing”—of missing evidence, “unalterably closed minds,” or bad faith to

justify discovery. Committee of 100 on the Federal City v. Foxx, 140 F. Supp. 3d 54, 59 (D.D.C.

2015) (discussing the “strong evidence” and “strong showing” necessary to justify discovery in

an APA case); see Air Transport Ass’n of America, Inc. v. National Mediation Bd., 663 F.3d 476,

487-88 (D.C. Cir. 2011) (“‘Discovery typically is not available in APA cases. But if a party

makes a significant showing—variously described as a strong, substantial, or prima facie

showing—that it will find material in the agency’s possession indicative of bad faith or an

incomplete record, it should be granted limited discovery.’”) (citing Citizens to Preserve Overton

Park, Inc. v. Volpe, 401 U.S. 402, 420 (1971)).

       Based on the stipulation, Plaintiffs cannot plausibly make any “significant showing” that

additional discovery is necessary in order for the Court to reach the remaining merits of this case.

Moreover, contrary to Plaintiffs’ speculation, not all herder visas are always approved for 364-

day periods and not all employers always obtain an “extension” of the first or second 364-day

visa. Similarly, DOL and DHS maintain that there is no “unannounced departure in practice

from [the] written regulation,” because the agencies process the H-2A labor certifications and

visa petitions under the established regulatory scheme. Cf. Hispanic Affairs Project v. Acosta,

901 F.3d 378, 387 (D.C. Cir. 2018) (finding that an unannounced departure from a written

regulation is a challengeable agency action). Accordingly, the Federal Defendants request this

Court proceed on the factual stipulation and already-Certified Administrative Record, and issue a

briefing schedule on the remaining claims.

       Plaintiffs’ Position:

       The D.C. Circuit clarified that this Court can exercise its discretion “to ascertain the

contours of the precise policy at issue” in Plaintiffs’ challenge. HAP, 901 F.3d at 388 (quoting


                                                  4
                                                                                             6682164.1
        Case 1:15-cv-01562-BAH Document 122 Filed 12/17/18 Page 5 of 11



Venetian Casino Resort, L.L.C. v. EEOC, 530 F.3d 925, 928 (D.C. Cir. 2008)). The D.C. Circuit

authorized such discovery not to establish the lawfulness of the agency action or to supplement

the administrative record. To the contrary, relying in part on its prior opinion in Venetian Casino,

the D.C. Circuit allowed discovery for the separate and permissible purpose of establishing the

existence of an agency policy or practice in the first place. Id.; see also HAP, 901 F.3d at 386 n.4

(noting that extra-record evidence is also allowed for this separate purpose (citing Venetian

Casino, 530 F.3d at 930)). The existence of an agency policy or practice is normally a factual

question subject to the normal rules for resolving such disputes: at the summary judgment stage,

the question is whether there is a genuine dispute about the policy’s existence, which can be

resolved with extra-record evidence. Venetian Casino, 530 F.3d at 929–30 (outlining this

standard).

       The Government fails to appreciate the difference between these two distinct purposes for

discovery. For example, it cites Committee of 100 on the Federal City v. Foxx, 140 F. Supp. 3d

54, 59 (D.D.C. 2015), which concerns a heightened standard that a party must meet in order to

obtain discovery to supplement the administrative record. That is not the purpose for which

Plaintiffs would seek such discovery.1 Rather, Plaintiffs would only seek discovery in this case to

establish the existence of an agency practice or policy with regard to the labor certifications and

visa petitions. And neither HAP nor Venetian Casino suggests that the heightened standard for

obtaining discovery to supplement the administrative record applies to establishing a policy’s

existence.

1
  In fact, in a petition for panel rehearing that was summarily denied by the D.C. Circuit, the
Government presented and lost a similarly flawed argument that was based on the same
conflating of these two distinct purposes for discovery. See Petition, HAP v. Acosta, No. 17-5202
(D.C. Cir. Oct. 1, 2018); Opposition, HAP v. Acosta, No. 17-5202 (D.C. Cir. Oct. 19, 2018);
Order, HAP v. Acosta, No. 17-5202 (D.C. Cir. Nov. 7, 2018) (denying Defendants’ motion for
panel rehearing).
                                                 5
                                                                                             6682164.1
        Case 1:15-cv-01562-BAH Document 122 Filed 12/17/18 Page 6 of 11



        Even though it has misstated the standard for obtaining discovery in this case, the

Government’s stipulation appears sufficient for Plaintiffs to proceed with their challenge to the

alleged routine “practice” of granting H-2A petitions for effectively three-year periods. As HAP

clarified, “an agency’s unannounced departure in practice from a written regulation is a distinct

form of agency action that is challengeable, separate and apart from adoption of the regulation

itself.” HAP, 901 F.3d at 387.

        The D.C. Circuit also reasoned that if Plaintiffs “were to prove [their] claims of routine

three-year or longer employment terms, [DHS’s] policy and practice would contravene the plain

text of its own regulations.” HAP, 901 F.3d at 387. Thus, the above stipulation, which admits the

“regular[]” approval of subsequent shepherd visa petitions for “up to a period of three years,” is

the necessary “proof,” that the D.C. Circuit reasoned would establish that DHS’s practice

“contravene[s] the plain text of its own regulations.” In other words, under the need-based

understanding of “temporary” embraced by the D.C. Circuit and Plaintiffs, the stipulation by

itself establishes liability against DHS under one of Plaintiffs’ theories of liability. See also, e.g.,

ECF # 93 at 18-22 (articulating this understanding of “temporary” as understood in the relevant

statutory and regulatory authorities).2

        Despite the proposed stipulation and this reasoning from HAP, the Government has not

conceded even partial liability on the alleged APA violations. Instead, it has suggested it might

raise defenses that could implicate factual disputes that should be subject to discovery under

HAP and Venetian Casino. For example, the Government has suggested that any pattern of

granting shepherd visas is the result of individualized discretion-making by the frontline agency



2
  Plaintiffs have alleged that approving shepherd visas for twice-renewed periods of one year
each (a de facto three year visa) violates both DHS’s own regulation, 8 C.F.R. §
214.2(h)(5)(iv)(A), and 8 U.S.C. § 1101(a)(15)(H)(ii)(a).
                                               6
                                                                                                 6682164.1
         Case 1:15-cv-01562-BAH Document 122 Filed 12/17/18 Page 7 of 11



officials making the certification or petition determinations, which just coincidentally appears to

result in this routine practice.

        Under HAP, this type of argument should fail as a matter of law. The above stipulation

itself establishes the type of routine “practice” that the D.C. Circuit envisioned was subject to

scrutiny under the APA. HAP, 901 F.3d at 387. But if the Court disagrees that this defense would

fail as a matter of law, Plaintiffs should be entitled to discovery to rebut factual claim as to how

the agency is allegedly exercising its discretion. Indeed, to argue that each herder visa

application is unique and a product of individualized decisionmaking is simply another way of

denying the existence of a policy or practice. Under these circumstances, Plaintiffs would, for

example, pursue discovery about all the ways the agency directs those frontline officials to

exercise that alleged discretion. Such discovery could include written documents related to the

exercise of that discretion, including emails, handbooks, or other instructions provided to such

officials on herder H-2A visas, and written discovery and depositions directed to those frontline

officials in depositions regarding how they were trained, how they understand their discretion,

and how that discretion is applied in authorizing of H-2A certifications and petitions.3

        Finally, as to remedy, Plaintiffs’ position is that the illegal aspects of the DOL and DHS

policies or practices on approving H-2A shepherd visas should be vacated and remanded to the

agencies. See, e.g., ECF # 93 at 43-45. Importantly, Plaintiffs have no objection to DOL and

DHS continuing to authorize visas for shepherds under the separate and shepherd-specific



3
  Quoting HAP, the Government also alleges above that “DOL and DHS maintain that there is no
‘unannounced departure in practice from [the] written regulation,’ because the agencies process
the H-2A labor certifications and visa petitions under the established regulatory scheme.” This
position again appears to be based on a misapprehension of the law: HAP teaches that the
“established regulatory scheme” embraces the aforementioned need-based understanding of
“temporary.” DHS admits that it is in fact violating the dictates of its own regulatory scheme by
admitting to approving visas for positions for which there is at least a three-year period of need.
                                                7
                                                                                             6682164.1
        Case 1:15-cv-01562-BAH Document 122 Filed 12/17/18 Page 8 of 11



regulatory scheme for permanent work visas. See, e.g., 20 C.F.R. § 656.16(a), (c); see also, e.g.,

ECF # 93 at 45. In conferences and briefing, however, the Government has suggested that

vacatur would be unduly burdensome and that, under the D.C. Circuit’s decision in Allied–

Signal, Inc. v. U.S. Nuclear Regulatory Comm’n, 988 F.2d 146, 150–51 (D.C. Cir. 1993), remand

without vacatur would be appropriate in this case as vacatur would have “disruptive

consequences.” ECF 101-1 at 52 (quoting Allied-Signal). Whether vacatur is unduly burdensome

or would lead to disruptive consequences are factual questions that would turn on, among other

things, the number of available visas available under 20 C.F.R. § 656.16, and the Government’s

thus-far conclusory assertions of undue administrative burden. Again, if the Government seeks to

raise this defense it should be subject to the same challenge and scrutiny as any fact-based

defense offered in litigation.

       Plaintiffs therefore offer two proposed schedules: one if the Court determines discovery

necessary for liability or remedy prior to summary judgment briefing and another if the Court

determines that discovery is not necessary prior to the briefing:


1.     Proposed Schedule and Discovery Plan if Discovery is Permitted
       •   Discovery Cut-off: June 28, 2019
       •   Discovery for Plaintiffs:

               o 25 Interrogatories

               o 25 Document Requests

               o 10 Requests for Admissions

               o 10 Depositions

       •   Summary Judgment Motion Deadline (with subsequent briefing subject to a briefing

           schedule stipulated to by the Parties and submitted to the Court for approval):

           August 2, 2019.

                                                 8
                                                                                           6682164.1
     Case 1:15-cv-01562-BAH Document 122 Filed 12/17/18 Page 9 of 11




2.   Proposed Schedule and Discovery Plan if Discovery is not Permitted
     •   Summary Judgment Motion Deadline (with subsequent briefing subject to a briefing

         schedule stipulated to by the Parties and submitted to the Court for approval):

         January 25, 2019.


                   Respectfully Submitted,

                   _/s/Dermot Lynch
                   Dermot Lynch (admitted pro bono under Rule 83.2(g))
                   William W. Taylor, III (# 84194)
                   ZUCKERMAN SPAEDER LLP
                   1800 M Street, NW, Suite 1000
                   Washington, DC 20036
                   202-778-1800
                   wtaylor@zuckerman.com
                   dlynch@zuckerman.com

                   Alexander Hood (admitted pro bono under Rule 83.2(g))
                   Nina DiSalvo (admitted pro bono under Rule 83.2(g))
                   TOWARDS JUSTICE
                   1535 High St., Suite 300
                   Denver, CO 80218
                   720-239-2606
                   alex@towardsjustice.org
                   Attorneys for Plaintiffs

                   _/s/ Jessica A. Dawgert____________
                   Jessica A. Dawgert
                   Senior Litigation Counsel
                   Office of Immigration Litigation
                   P.O. Box 868, Ben Franklin Station
                   Washington, DC 20044
                   (202) 616-9428
                   Jessica.A.Dawgert@usdoj.gov
                   Attorney for Federal Defendants

                   /s/Christopher Schulte___________
                   Christopher Schulte
                   CJ LAKE, LLC
                   525 Ninth Street, N.W. Suite 800
                   Washington, DC 20004
                   (202) 465-3000
                   cschulte@cj-lake.com
                                            9
                                                                                   6682164.1
Case 1:15-cv-01562-BAH Document 122 Filed 12/17/18 Page 10 of 11



           Attorney for Intervenor-Defendants




                                  10
                                                                   6682164.1
       Case 1:15-cv-01562-BAH Document 122 Filed 12/17/18 Page 11 of 11



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 17, 2018, I served a true and correct copy of the

forgoing on all parties pursuant to F.R.C.P. 5.


                                                    /s/ Dermot Lynch
                                                    Dermot Lynch
                                                    Attorney for the Plaintiffs




                                                                                             6682164.1
